                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                        CASE NO.: 2:16-cr-81-FtM-38CM

WESLEY PETIPHAR


                                          ORDER1

       Before the Court is Defendant Wesley Petiphar’s pro se Motion to Compel Defense

Counsel to Produce his trial transcripts, sentencing transcript, and docket sheet. (Doc.

519). The Court sentenced Petiphar to life imprisonment after a jury found him guilty of

conspiring to distribute methamphetamine. (Doc. 350; Doc. 454). The Eleventh Circuit

affirmed his conviction and sentence. (Doc. 518). And Petiphar’s co-defendant has

petitioned for rehearing en banc, which remains pending. Petiphar now moves the Court

to compel his attorney to give him copies of his trial transcripts, sentencing transcripts,

and docket sheet, which as “vital to Petiphar.” (Doc. 519 at 2). But Petiphar’s pro se

motion is not properly before this Court because counsel still represents him. See Local

Rule 2.03(d) (“Any party for whom a general appearance of counsel has been made shall

not thereafter take any step or be heard in the case in proper person, absent prior leave

of Court[.]”). The Court thus strikes the motion from the record. Nevertheless, the

documents that Petiphar seeks are available on https://www.pacer.gov/.




1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
      Accordingly, it is now

      ORDERED:

      Defendant Wesley Petiphar’s pro se Motion to Compel Defense Counsel to

Produce (Doc. 519) is STRICKEN.

      DONE AND ORDERED in Fort Myers, Florida on this 21st day of January 2020.




Copies: Counsel of Record




                                       2
